       Case 3:18-cv-01586-JSC Document 650 Filed 01/12/21 Page 1 of 3



 1   ERIN M. BOSMAN (CA SBN 204987)
     EBosman@mofo.com
 2   WILLIAM F. TARANTINO (CA SBN 215343)
     WTarantino@mofo.com
 3   JULIE Y. PARK (CA SBN 259929)
     JuliePark@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105
     Telephone: 415.268.7000
 6   Facsimile:   415.268.7522

 7   DAVID F. McDOWELL (CA SBN 125806)
     DMcDowell@mofo.com
 8   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 9   Los Angeles, California 90017
     Telephone: 213.892.5200
10   Facsimile:   213.892.5454

11   Attorneys for Third Party
     PACIFIC MSO, LLC
12

13
                                 UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15

16
     IN RE PACIFIC FERTILITY CENTER                     Case No. 3:18-cv-01586-JSC
17   LITIGATION
                                                        DECLARATION OF ERIN M. BOSMAN
18                                                      IN SUPPORT OF CHART INC.’S
                                                        AMENDED ADMINISTRATIVE
19                                                      MOTION TO FILE UNDER SEAL NO. 3

20
                                                        Judge: Honorable Jacqueline Scott Corley
21

22

23

24

25

26

27

28

     BOSMAN DECL. ISO CHART’S AMENDED ADMINISTRATIVE MOTION TO FILE UNDER SEAL NO. 3
     Case No. 3:18-cv-01586-JSC
     sf-4408388
       Case 3:18-cv-01586-JSC Document 650 Filed 01/12/21 Page 2 of 3



 1          I, Erin M. Bosman, declare as follows:

 2          1.      I am a partner at the law firm of Morrison & Foerster LLP and counsel of record

 3   for Third Party Pacific MSO, LLC. I am an attorney admitted to practice in the State of

 4   California and am admitted to practice before this Court. I submit this declaration in support of

 5   Chart’s Amended Administrative Motion to File Under Seal No. 3. (ECF No. 646.) I have

 6   personal knowledge of the matters stated below.

 7          2.      On January 8, 2021, Pacific MSO filed the Declaration of Alden Romney in

 8   Support of Chart’s Administrative Motion to File Under Seal. (ECF No. 642.) Pacific MSO filed

 9   the declaration to support the sealing of a select portion of an exhibit submitted by Chart in

10   support of its Motion for Summary Judgment.

11          3.      Romney’s declaration included support for the sealing of page 288, line 8 and the

12   section of the last page of the index referring to the term on page 288, line 8 of Exhibit B to the

13   Ringel Declaration in Support of Chart’s Motion for Summary Judgment, which contains the

14   transcript of the October 9, 2019 deposition of Joseph Conaghan (“Conaghan Deposition”), on the

15   grounds that select portions of the Conaghan Deposition contain the confidential patient

16   identification number of one of PFC’s patients. Romney testified in his declaration that this

17   confidential patient identification number is reflected in PFC’s confidential patient records, is not

18   publicly known, and its confidentiality is strictly maintained. (See ECF No. 642 ¶ 3.)

19          4.      Later that same day, Chart filed an Amended Administrative Motion to File Under

20   Seal No. 3 requesting an administrative order to file under seal, among other things, select

21   portions of the Conaghan Deposition—page 288, line 8 and the section of the last page of the

22   index referring to the term on page 288, line 8.

23          5.      Because Pacific MSO already submitted a declaration in support of the sealing of

24   page 288, line 8 and the section of the last page of the index referring to the term on page 288,

25   line 8 of the Conaghan Deposition, Pacific MSO will not be submitting an additional declaration

26   in support of Chart’s Amended Motion No. 3 and instead refers the Court to ECF No. 642 ¶ 3.

27   ///

28   ///

     BOSMAN DECL. ISO CHART’S AMENDED ADMINISTRATIVE MOTION TO FILE UNDER SEAL NO. 3
     Case No. 3:18-cv-01586-JSC                                                                            1
     sf-4408388
        Case 3:18-cv-01586-JSC Document 650 Filed 01/12/21 Page 3 of 3



 1           I declare under penalty of perjury under the laws of the United States that the foregoing is

 2   true and correct and that this declaration was executed on January 12, 2021, in San Diego,

 3   California.

 4
                                                   /s/ Erin M. Bosman_____________________
 5                                                 Erin M. Bosman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BOSMAN DECL. ISO CHART’S AMENDED ADMINISTRATIVE MOTION TO FILE UNDER SEAL NO. 3
     Case No. 3:18-cv-01586-JSC                                                                         2
     sf-4408388
